Exhibit 10.3


PROMISSORY NOTE

(Amended and Restated Note)

(Variable Rate, Revolving Loan)

Not to Exceed $8,000,000.00

 

Sioux Falls, South Dakota

 

 

August 28, 2006

 

FOR VALUE RECEIVED, NORTHERN LIGHTS ETHANOL, LLC, a South Dakota Limited
Liability Company (“Borrower”), hereby promises to pay to the order of U.S. BANK
NATIONAL ASSOCIATION, a national banking association (“Lender”, which term shall
include any future holder hereof), at 141 N. Main Avenue, Sioux Falls, South
Dakota, or at such other place as Lender may from time-to-time designate in
writing, in lawful money of the United States of America, the principal sum of
Eight Million & 00/100 Dollars ($8,000,000.00) or so much thereof as may be
advanced hereunder, including all amounts due or incurred by Borrower in
accordance with the terms of the Amended and Restated Loan Agreement between
Borrower and Lender dated as of August 28, 2006 (the “Amended Loan Agreement”),
or due or incurred by Borrower under the terms of any other Loan Document as
defined in such Amended Loan Agreement.

AMENDMENT OF NOTE.  This Promissory Note amends and restates that Promissory
Note dated March 30, 2005, in an original principal amount not to exceed
$5,000,000.00 and that Promissory Note dated March 30, 2005, in an original
principal amount not to exceed $3,000,000.00, each of which Borrower delivered
to Lender pursuant to the Loan Agreement between Borrower and Lender which has
been amended and restated by the Amended Loan Agreement.

CALCULATION AND PAYMENT OF INTEREST. The unpaid principal balance will bear
interest at an annual rate equal to the prime rate announced by Lender from
time-to-time (the “Prime Rate”).  The interest rate shall be adjusted each time
that the Prime Rate changes.  Lender will strive to inform Borrower of each
change in the Prime Rate, but each adjustment in the Prime Rate is effective
whether or not Lender informs Borrower of such change. Payments of all interest
accrued hereunder shall be made June 30, September 30, December 31 and March 31
of each year unless such day is not a Business Day as defined in the Amended
Loan Agreement (in which case the Business Day which immediately follows such
day shall apply) in which any amount is outstanding under the Note (the
“Quarterly Payment Date”).  The first Quarterly Payment Date shall be September
30, 2006, and an interest only payment shall be due that day and each Quarterly
Payment Date thereafter until August 31, 2014 (the “Maturity Date”).  The Prime
Rate applicable on the date of this Note shall be Eight and One Quarter percent
(8.25%).  Interest shall be calculated on a 365/360 simple basis; that is, by
applying the ratio of the annual interest rate over a year of 360 days,
multiplied by the outstanding principal balance, multiplied by the actual number
of days the principal balance is outstanding.

REVOLVING FEATURE.  Borrower may from time-to-time prior to the Maturity Date
draw, on a revolving basis, the difference between the outstanding principal
amount


--------------------------------------------------------------------------------




hereunder and Eight Million Dollars ($8,000,000.00) (the “Revolving Loan
Maximum”).  Lender’s obligation to make any advance under this Promissory Note
is conditioned upon (i) all representations and warranties made by Borrower in
the Amended Loan Agreement remaining true, accurate and complete, (ii)
Borrower’s continued compliance with all other terms and conditions of the
Amended Loan Agreement, (iii) no Event of Default having occurred under this
Promissory Note, or any other Promissory Note between the parties hereto, or
under any other Loan Document, (iv) Borrower demonstrating to Lender’s
satisfaction that such funds shall be used in operations of Borrower’s ethanol
production facility and to make distributions to Borrower’s members, and (v)
Borrower delivering to Lender such mortgage(s), amendment(s) to the Mortgage
and/or other documents, and taking such other actions as Lender shall deem
appropriate to secure this Note, and Lender obtaining such endorsements, riders,
modifications and/or updates to the Title Policy as Lender may deem appropriate
in connection with such security.  Subject to these conditions, Lender shall
advance to Borrower hereunder, such amounts as Borrower may from time-to-time
request, not to exceed the Revolving Loan Maximum. Such requests for advances
hereunder shall be funded the next Business Day if received by Lender not later
than 11:00 a.m. of any Business Day, subject to Lender requiring additional time
to confirm Borrower has satisfied the foregoing conditions at the time each such
advance is requested and made.

UNUSED COMMITMENT FEE.  Borrower shall pay Lender in arrears each Quarterly
Payment Date an unused commitment fee equal to three-eighths of one percent
(.0375%) multiplied by the difference, if any, of the Revolving Loan Maximum
minus the average daily outstanding principal balance due hereunder for such
prior quarter.

PAYMENT IN FULL AT MATURITY.  The total unpaid principal amount and all interest
thereon and any other amount due hereunder shall be payable on the Maturity
Date.  THIS NOTE REQUIRES A BALLOON PAYMENT.

PAYMENTS.  All payments under this Note shall be made in immediately available
funds.  In the event there is no outstanding Event of Default, all payments made
hereunder shall be credited to amounts due hereunder (including principal,
accrued interest, and late payment charges) in such order as U.S. Bank may
elect.

PREPAYMENTS.  Borrower may prepay this Note in whole or in part at any time, and
if in part from time-to-time, during the entire term of this Note, without
penalty or premium.  No prepayment shall reduce the amount of any scheduled
payment.

COLLATERAL; COORDINATION WITH AMENDED LOAN AGREEMENT.  This Note is within the
definition of the “Note” in the Amended Loan Agreement, and is subject to the
additional terms and conditions set forth in the Amended Loan Agreement and the
Loan Documents referred to therein.  This Note is secured by a Mortgage,
Security Agreement, Assignment of Leases and Rents and Fixture Financing
Statement dated the same date as this Note, on the Project, as well as other
collateral described in the Amended Loan Agreement and the other Loan Documents.
This Promissory Note shall further be secured by a Mortgage -

2


--------------------------------------------------------------------------------




Collateral Real Estate Mortgage; Security Agreement, Fixture Filing and
Assignment of Rents, as amended, dated as of December 31, 2002, containing terms
acceptable to Lender and which shall provide Lender a first position mortgage on
the Project, subject only to the Mortgage and the Permitted Encumbrances. 
Capitalized terms not defined herein shall have the meaning given such terms in
the Amended Loan Agreement.

LATE PAYMENT; GRACE PERIOD.  If a payment due hereunder is not made within ten
(10) days after the date when due, Borrower shall pay to Lender a late payment
charge of Five Hundred Dollars ($500.00) to compensate Lender for a portion of
the cost related to handling the overdue payment.  After any Event of Default,
as defined in the Amended Loan Agreement, then the entire principal sum
evidenced by this Note, together with all accrued and unpaid interest, shall, at
the option of the holder hereof, bear interest at the rate per annum (the
“Default Rate”) equal to 3% in excess of the rate of interest per annum which
would otherwise be payable hereunder, and become immediately due and payable
without further notice (except as provided in the Amended Loan Agreement),
demand or presentment for payment, and without any relief whatever from any
valuation or appraisement laws.

PAYMENT OF OTHER ITEMS.  If Borrower defaults under any of the terms of this
Note, Borrower shall pay all reasonable costs and expenses, including without
limitation attorneys’ fees (including any service tax thereon) and costs,
incurred by Lender in enforcing this Note immediately upon Lender’s demand,
whether or not any action or proceeding is commenced by Lender.  Without
limiting the generality of the preceding sentence, such costs and expenses shall
include all attorneys’ fees and costs incurred by Lender in connection with any
federal or state bankruptcy, insolvency, reorganization, or other similar
proceeding by or against Borrower or any surety, guarantor or endorser of this
Note which in any way affects Lender’s exercise of its rights and remedies under
this Note or under the Amended Loan Agreement or any other Loan Document.  Maker
hereby stipulates that Lender is a “regulated lender” within the meaning of SDCL
54-3-13 and other applicable South Dakota statutes.

NO OFFSET.  No indebtedness evidenced by this Note shall be offset by all or
part of any claim, cause of action, or cross-claim of any kind, whether
liquidated or unliquidated, which Borrower now has or may hereafter acquire or
allege to have acquired against Lender.  To the fullest extent permitted by law,
Borrower waives the benefits of any applicable law, regulation, or procedure
which provides, in substance, that where cross demands for money exist between
parties at any point in time when neither demand is barred by the applicable
statute of limitations, and an action is thereafter commenced by one such party,
the other party may assert the defense of payment in that the two demands are
compensated so far as they equal each other, notwithstanding that an independent
action asserting the claim would at the time of filing the response be barred by
the applicable statute of limitations.

CERTAIN BORROWER WAIVERS.  Borrower waives presentment, protest and demand,
notice of protest, demand and of dishonor and nonpayment of this Note and any
lack of diligence or delays in collection or enforcement of this Note.  Borrower
agrees that this Note, or any payment hereunder, may be extended from
time-to-time, and Borrower consents to the release of any party liable for the
obligation evidenced by this Note, the release of any of the

3


--------------------------------------------------------------------------------




security for this Note, the acceptance of any other security therefor, or any
other indulgence or forbearance whatsoever, all without notice to any party and
without affecting the liability of Borrower.

APPLICABLE LAW.  This note shall be construed under and governed by the laws of
the State of south Dakota, without giving effect to conflict of laws or
principles thereof, but giving effect to federal laws of the United States
applicable to national banks.  Whenever possible, each provision of this note
and any other statement, instrument or transaction contemplated hereby or
relating hereto, shall be interpreted in such manner as to be effective and
valid under such applicable law, but, if any provision of this note or any other
statement, instrument or transaction contemplated hereby or relating hereto
shall be held to be prohibited or invalid under such applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this note or any other statement, instrument or
transaction contemplated hereby or relating hereto.

NO WAIVER; CERTAIN MISCELLANEOUS PROVISIONS. Failure to exercise any option
provided herein shall not constitute a waiver of the right to exercise the same
in the event of any subsequent default. No modification or waiver by Lender of
any of the terms of this Note shall be valid or binding on Lender unless such
modification or waiver is in writing and signed by Lender.  Without limiting the
generality of the preceding sentence, no delay, omission or forbearance by
Lender in exercising or enforcing any of its rights and remedies under this Note
shall constitute a waiver of such rights or remedies. Lender’s rights and
remedies under this Note are cumulative with and in addition to all other legal
and equitable rights and remedies which Lender may have in connection with the
Loan.   The headings of paragraphs of this Note are for convenience of the
parties only and shall not be used in interpreting this Note.  If this Note is
lost, stolen, or destroyed, upon Borrower’s receipt of a reasonably satisfactory
indemnification agreement executed by Lender, or if this Note is mutilated, upon
Lender’s surrender of the mutilated Note to Borrower, Borrower shall execute and
deliver to Lender a new promissory note which is identical in form and content
to this Note to replace the lost, stolen, destroyed or mutilated Note. Time is
of the essence in the performance of each provision of this Note by Borrower.

AT THE OPTION OF LENDER, THIS NOTE MAY BE ENFORCED IN ANY FEDERAL COURT OR SOUTH
DAKOTA STATE COURT SITTING IN SIOUX FALLS, SOUTH DAKOTA; AND BORROWER CONSENTS
TO THE JURISDICTION AND VENUE OF ANY SUCH COURT AND WAIVES ANY ARGUMENT THAT
VENUE IN SUCH FORUMS IS NOT CONVENIENT.  IN THE EVENT BORROWER COMMENCES ANY
ACTION IN ANOTHER JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT THEORY
ARISING DIRECTLY OR INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS NOTE,
LENDER AT ITS OPTION SHALL BE ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE OF
THE JURISDICTIONS AND VENUES ABOVE-DESCRIBED, OR IF SUCH TRANSFER CANNOT BE
ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE DISMISSED WITHOUT
PREJUDICE.

4


--------------------------------------------------------------------------------




 

BORROWER AND LENDER EACH IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE OR ANY OF THE
LOAN DOCUMENTS (AS DEFINED IN THE AMENDED LOAN AGREEMENT) OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

IN WITNESS WHEREOF, Borrower has executed this Note as of the date first above
written.

 

 

northern lights ethanol, llc

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/

Delton Strasser

 

 

 

 

 

Delton Strasser

 

 

Its:

 

President

 

5


--------------------------------------------------------------------------------